 
 
IV 
112th CONGRESS
1st Session
H. RES. 230 
IN THE HOUSE OF REPRESENTATIVES 
 
April 15, 2011 
Mr. Peters (for himself, Mr. Quigley, and Mr. Polis) submitted the following resolution; which was referred to the Committee on Rules
 
RESOLUTION 
Amending the Rules of the House of Representatives to provide that the House may not consider any reported bill until at least 72 hours after it is reported. 
 
 
That clause 11 of rule XXI of the Rules of the House of Representatives is amended to read as follows: 
 
11.It shall not be in order to consider a bill or joint resolution that has not been reported by a committee until such measure has been available to Members, Delegates, and the Resident Commissioner for 72 hours (excluding Saturdays, Sundays, or legal holidays except when the House is in session on such a day) in which such measure has been available to Members, Delegates, and the Resident Commissioner.. 
 
